Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "substantially twelve inches" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art Therefore, the metes and bounds of the claim are not well defined. 
	Claim 19 discloses “a pressure vessel” twice. This is double inclusion and is considered indefinite because it is unclear if there is one or more than one “pressure vessel”. 
	Claim 20 is indefinite for depending on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chattaway (U.S. 2015/0306436).
Regarding claim 1, Chattaway teaches a fire suppressant system (100) for a cargo container (as disclosed in Par 0027), the system comprising: 
a pressure vessel (120/320) disposed within the cargo container (Par 0027 discloses the system, which includes the vessel, deployed in a cargo bay), an wall (wall of exhaust port 360) of the pressure vessel defining a fire suppressant-opening (port 360); 
a seal member (defined by plug 340 and disk 330) that covers the fire suppressant-opening (as seen in Fig 3A); and 
a connection feature (retainer 350) connects the seal member to the pressure vessel (as seen in Fig 3A), wherein the connection feature that releases the seal member when exposed 
Regarding claim 4, Chattaway teaches the system of claim 1, wherein the pressure vessel is filled with a fire suppressant (Par 0018 discloses the vessel filled with fire suppressant 125).  
Regarding claim 5, Chattaway teaches the system of claim 4, wherein the fire suppressant is compressed (Par 0004) and is one of Halon, Novec 1230, CF3I, 2-BTP, HFC-227ea, HFC-125, and HFC-236fa (Par 0018 discloses the suppressant as Halon).  
Regarding claim 6, Chattaway teaches the system of claim 1, wherein the fire suppressant-opening on the exterior surface of the pressure vessel has a first shape that is curved (based on Applicant’s disclosure and drawings Fig 3, first shape S1 is curved as in circular; as seen Fig 6 of Chattaway the opening is circular in shape as well, i.e. curved).  
Regarding claim 7, Chattaway teaches the system of claim 6, wherein the seal member has a perimeter with a second shape that matches the first shape of the fire suppressant-opening (as seen in Fig 3, the seal member 340/330 ha a shape that corresponds to the shape of the opening in order to seal the opening when not in use).  
Regarding claim 8, Chattaway teaches the system of claim 7, wherein the fire suppressant-opening on the exterior surface is circular (as seen in Figs 3 and 6).  
Regarding claim 9, Chattaway teaches the system of claim 8, wherein the exterior surface of the pressure vessel has a third shape that is spherical (as seen in Fig 2, the downstream end of the vessel 220 is spherical, this portion is considered the third shape).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 19-20 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chattaway (U.S. 2015/0306436).
	Regarding claim 10, Chattaway teaches the system of claim 9, wherein a first diameter of the fire suppressant- opening is greater than twenty-five percent of a second diameter of the pressure vessel (as seen in Fig 2, the diameter of the opening, defined at 230, is at greater than a quarter of the total diameter of the pressure vessel 220).  
	Alternatively, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio for the diameter of the opening and the diameter of the vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges 

Regarding claim 19, Chattaway teaches a method of configuring a pressure vessel (120/320) for suppressing fire in a cargo container stowed in a cargo bay of an aircraft (Par 0027 discloses the system, which includes the vessel, deployed in a cargo bay of an aircraft), comprising: 
sealing a seal member (defined by plug 340 and disk 330) to a pressure vessel (120/320) with a connection feature (retainer 350) so that the seal member covers a fire suppressant-opening on an external surface of the pressure vessel (as seen in Fig 3A), wherein a first diameter of the fire suppressant-opening is greater than twenty- five percent of a second diameter of the pressure vessel (as seen in Fig 2, the diameter of the opening, defined at 230, is at greater than a quarter of the total diameter of the pressure vessel 220) and wherein the connection feature is configured to dissolve at a selected minimum temperature (as disclosed in Par 0019 and 0021, the connection feature, i.e. the retainer, is made out of a shape memory 
Alternatively, regarding the ratio of the diameter of the opening and the diameter of the vessel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio for the diameter of the opening and the diameter of the vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Chattaway discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio for the device to function as desired. Finally, it would be obvious to find the optimal ratio between the diameter of the opening and the diameter of the vessel size pending on system environment and depending on the amount of fire suppressant that may be needed to fully suppress the fire in a given protected volume.   
Regarding claim 20, Chattaway teaches the method of claim 19, comprising filling the pressure vessel with compressed fire suppressant before sealing the seal member to the pressure vessel (Par 0018 discloses the vessel being pressurized with fire suppressant and the retainer configured to retain the plug in order to keep the vessel pressurized; therefore, the vessel must be pressurized with fire suppressant before sealing it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (U.S. 2015/0306436).
Regarding claim 3, Chattaway teaches the system of claim 1. However, they do not teach the system wherein the predetermined minimum temperature is 300 degrees Fahrenheit.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable predetermined minimum temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Chattaway discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable predetermined temperature for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the predetermined temperature at 300 degrees Fahrenheit. Finally, it would be obvious to find the optimal minimum predetermined 
Regarding claim 11, Chattaway teaches the system of claim 10. However, they do not teach the system wherein the first diameter is greater than three inches and the second diameter is substantially twelve inches.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable size for the diameter of the opening and the vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Chattaway discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable size for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the claimed sizes. Finally, it would be obvious to find the optimal opening and vessel size pending on where the system is located and depending on the amount of fire suppressant that may be needed to fully suppress the fire in a given protected volume. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (U.S. 2015/0306436) in view of Gloeckler (U.S. 3,756,321). 
Regarding claim 2, Chattaway teaches the system of claim 1. However, they do not teach the system wherein the connection feature is an eutectic solder.  

A connection feature in the form of a shape memory alloy that changes shape after a predetermined temperature was known in the art, as evidenced by Chattaway (retainer 350), while a eutectic solder, which melts when a predetermined temperature has been reached, was known in the art as evidence by Gloeckler (60). One of ordinary skill in the art could have substituted the shape memory alloy of Chattaway with the eutectic weld of Gloeckler by known methods. The results of using both elements would have yield predictable results, as both work equally well at losing their original shape in the presence of high temperature in order to open access of fire suppressant fluid. Thus, it would have been obvious to one of ordinary skill in art to replace shape memory alloy with an eutectic weld.   

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (U.S. 2015/0306436) in view of Fisher et al (U.S. 2017/0120089).
	Regarding claim 12, Chattaway does not explicitly teach a cargo container comprising the system of claim 11.  
	Fisher teaches a cargo container (100) used in aircraft, having a fire suppressing system (102). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the 
Regarding claim 13, Chattaway and Fisher teach cargo container of claim 12, wherein the cargo container includes a ceiling (ceiling of cargo container 100 of Fisher, seen in Figs 1-2), and the pressure vessel is secured to the ceiling (as seen in Fig 2B of Fisher).  
Regarding claim 14, Chattaway and Fisher teach cargo container of claim 12, wherein the cargo container is a unit load device (ULD) (as seen in Fig 1-2 of Fisher, container 100 is an ULD).  
Regarding claims 15 and 16, Chattaway and Fisher teach cargo container of claim 12. However, they do not teach a ratio of a first volume of the pressure vessel to a second volume of the cargo container being at least 1:1500; wherein the first volume is at most 0.1 cubic feet and the second volume is at least 150 cubic feet. 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of pressures and volumes between the vessel and the cargo container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Chattaway and Fisher discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable pressure and volume ratio in order to function as desired. Furthermore, Applicant has not disclosed any criticality for having a pressure ratio of 
Regarding claim 17, Chattaway and Fisher teach an aircraft (aircraft disclosed in Par 0029-30 of Fisher) comprising: a cargo bay (bay of the aircraft where all ULDs are stored); and the cargo container of claim 16.  
Regarding claim 18, Chattaway and Fisher teach the aircraft of claim 17, wherein the cargo container is a first cargo container of a plurality of cargo containers stowed in the cargo bay, and each of the plurality of cargo containers includes the fire suppressant system (Fisher teaches an indivual fire suppressant system per cargo container; there are multiple cargo containers placed in aircrafts, thus reading on claim language).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752